Title: From John Pope to Abigail Smith Adams, 20 July 1817
From: Pope, John
To: Adams, Abigail Smith


				
					Dear Madam
					Frankfort July 20th. 1817
				
				I am one of the Trustees of the Trasylvania University, and on that account have to request the favour of you to give me in detail as correct a view as you can of the moral habits, literary attainments, and religious tenets, of Docr. Holly—Is. he a Christian? Does he deny the divinity of Jesus Christ? That is does he believe Jesus Christ to be merely an inspired man, or the Son of God in the sense generally understood by Christians? Or if you will permit me Madam to be more particular—does Docr. Holly consider Jesus Christ to be the son of Joseph and Mary, or the ofspring of divine agency—I make these enquiries not so much for myself as for some religious members of the board of Trustees who are very sensitive on certain Calvinistic points—He has been proposed as the President of our institution—And I am very much disposed to Vote for him, if it is possible to reconcile our religious people to him—Such is the division of opinion in the board that his election will much depend on me. The responsibility I must incur by taking either side induces me to solicit this information—Please to inquire of Mr. Adams and your son John Q. Adams if in your country when this letter reaches you upon the subject of this letter—I have addressed you Madam not only from a conviction of your superior intelligence—but because altho’ you are a politician I prefer obtaining my information from a Lady than a Gentleman the Ladies are generally more frank and have less political caution in the expression of their opinions—It is not my intention to lay your letter before the board or otherwise give it publicity unless agreeable to you—My leading object is to satisfy myself as to Docr. Holly’s Moral, Literary, and Religious Character—Please present me very respectfully / to President Adams and believe me to be / Your friend
				
					John Pope
				
				
					N B I shall be much indepted by receiving an early answer—
				J.  P
			